DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 17 May 2021 is acknowledged.  Claims 1 to 25 are withdrawn as being directed to non-elected subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-29 and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is confusing and therefore vague and indefinite as applicant first recites “consists essentially of silicon, carbon and oxygen” and then recites “comprises about 40 weight % to about 50 weight% silicon”.  This is vague and indefinite as the phrase “consists 
Claim 29 is confusing and therefore vague and indefinite as applicant first recites “consists of silicon, carbon and oxygen” and then recites “comprises about 40 weight % to about 50 weight% silicon”.  This is vague and indefinite as the phrase “consists of” excludes any element, step, or ingredient not specified in the claim whereas the term “comprises” opens to the claims to the addition of other material or steps even those that materially affect the basic and novel characteristic(s)" of the claimed invention.  Accordingly it is unclear as to the exact scope of the claim.
Claim 31 is confusing and therefore vague and indefinite as applicant first recites “consists essentially of silicon, carbon and oxygen” and then recites “comprises about 20 weight % to about 30 weight% silicon”.  This is vague and indefinite as the phrase “consists essentially of” limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention whereas the term “comprises” opens to the claims to the addition of other material or steps even those that materially affect the basic and novel characteristic(s)" of the claimed invention.  Accordingly it is unclear as to the exact scope of the claim.
Claim 32 is confusing and therefore vague and indefinite as applicant first recites “consists of silicon, carbon and oxygen” and then recites “comprises about 20 weight % to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson (US Patent Application Publication No. US 2018/0112088 A1) in view of Dukes et al (US Patent Application Publication No. US 2015/0252166 A1).
Atkinson teaches, in paragraph [0002], a water soluble pouch containing one or more pigments for coloring water based coatings.  According to paragraph [0009] the one or more 
Dukes et al teaches, in the abstract and paragraph [0019[, a black polymer derived ceramic material which may be used as a pigment having from about 30 weight% to about 60 weight% silica, from about 5 weight% to about 40 weight% oxygen, and from about 3 weight% to about 35 weight% carbon. According to paragraph [0020], 20 weight% to 80% of the carbon is free carbon and 20 weight% to 80% of the carbon is silicon bound carbon.
The instant claims are obvious over the combination of references.
As for claim 26, the combination of references results in the claimed invention.  The Atkinson reference teaches a water soluble pouch which can contain a black pigment.  Accordingly it would have been obvious to utilize any type of black pigment such as the black ceramic pigment of the Dukes et al as the black pigment without producing any unexpected results and thus arrive at the instant invention.  The water soluble pouch of the primary reference would meet the water soluble sacket of the instant claim.
As for claim 27, the Dukes et al reference teaches a black ceramic pigment that contains an amount of silicon that falls within the claimed range.  The amount of silicon bound carbon claimed falls within the range recited in the reference.
As for claim 28, the Dukes et al reference teaches a black ceramic pigment that contains an amount of silicon that falls within the claimed range.  The amount of silicon bound carbon claimed falls within the range recited in the reference.

As for claim 30, the Dukes et al reference teaches a black ceramic pigment that contains an amount of silicon that falls within the claimed range.  The amount of free carbon claimed falls within the range recited in the reference.
As for claim 31, the Dukes et al reference teaches a black ceramic pigment that contains an amount of oxygen that falls within the claimed range.  The amount of free carbon claimed falls within the range recited in the reference.
As for claim 32, the Dukes et al reference teaches a black ceramic pigment that contains an amount of oxygen that falls within the claimed range.  The amount of free carbon claimed falls within the range recited in the reference.
Accordingly, based on the above reasoning, the instant claims are obvious over the combination of references absent evidence showing otherwise.

Information Disclosure Statement
The reference 2016/1703147 which was lined through was not considered as there is no corresponding document containing this number as the number is incorrect.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367.  The examiner can normally be reached on Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731  


ajg
May 24, 2021